DETAILED ACTION
	Claims 8-13 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 26, 2022 has been acknowledged and has been entered into the present application file.
Priority
	The claim to priority as a 371 filing of PCT/JP2020/022667 filed on June 9, 2020 is granted in the present application file.  The further claim to benefit of JP 2019-116410 filed on June 24, 2019 is granted as the Applicant has filed a certified English translation and the present claims are supported in the priority document.
Previous Claim Rejections - 35 USC § 112
Claim 13 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The unsupported subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 8-13 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatsugawa et al. (Organic Letters, 2019, 8874-8878).
The Applicant has perfected the claim to priority, and Sawatsugawa et al. has been antedated.  Therefore, Sawatsugawa et al. is no longer prior art, and the rejection is withdrawn.
Conclusion
	Claims 8-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626